Ostrander, J.
(concurring). I concur in the conclusions announced in the opinion of Mr. Justice Brooke. I base concurrence, mainly, upon the terms of the articles of partnership and the nature of the business contemplated. The business was sawing and selling lumber. Logs were required for sawing. They had to be, and Were, acquired after the articles were executed. Whether they were bought from individuáis, or were cut from lands, they had to be in some way paid for just as the sawmill and fixtures had to be paid for. I can refer that provision in the articles which requires that each partner shall ‘ ‘ pay one-third of the whole cost ” to no particular item of expenditure. It was operative during the existence of the partnership, and, used as it is in connection *656with “losses,” cannot be said to mean merely the cost of the mill. Presumptively, in equity, as at law, the holder of the legal title owns the land. It is established that these partners made separate entries or purchases of land, and it may be safely assumed that the lands entered by each were not of equal value — did not involve the expenditure of the same amount of money. There was, however, but one purpose in buying them, and it is not easy to understand how the cost of the principal adventure could be shared equally and the profits divided equally, pursuant to the agreement, unless each paid one-third of the cost of the lands. I think it must be presumed that the cost of the land in question was paid by the partnership.
The cases of Reynolds v. Ruckman, 35 Mich. 80, and Hammond v. Paxton, 58 Mich. 393 (25 N. W. 321), are not controlling for the reason that defendants did not acquire title in reliance upon the records of title.
Blair, C. J., concurred with Ostrander, J.